DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaizawa et al. (US 5,729,785).
Regarding claim 1, Sakaizawa et al teaches an image recording apparatus (figs.1,2) comprising: 
a housing (housing of image forming apparatus in figs.1,2) in which a first conveyance path (conveyance path including19a+G10+19h fig.1) and a second conveyance path (conveyance path including19a+G10+G30+G20+29h fig.1) are formed, the first conveyance path extending in a conveyance direction to reach a first discharge port (29f fig.1) for discharging a sheet, the second conveyance path extending in the conveyance direction at a position higher than the first conveyance path to reach a second discharge port (27c,27d fig.1) for discharging a sheet, the second discharge port (27c,27d fig.1) being located at a position upstream of the first discharge port (29f fig.1) in the conveyance direction; 
a first print engine (11-17 fig.1) provided at the first conveyance path (conveyance path including 19a+G10+19h fig.1), the first print engine being configured to print an image by using a recording agent on a sheet conveyed along the first conveyance path (fig.1); and 
a second print engine (21,24 fig.1) provided at the second conveyance path (conveyance path including19a+G10+G30+G20+29h fig.1), the second print engine being configured to print an image by using a recording agent on a sheet conveyed along the second conveyance path (fig.1).

Regarding claim 2, Sakaizawa et al further teaches wherein the second print engine (21,24 fig.1) is located at a position upstream of the first print engine (11-17 fig.1) in the conveyance direction.

Regarding claim 11, Sakaizawa et al further teaches a first supply tray (19a fig.1) configured to support a sheet to be conveyed along the first conveyance path; and a second supply tray (29a fig.1) configured to support a sheet to be conveyed along the second conveyance path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaizawa et al. (US 5,729,785) in view of Okuda et al. (US 2015/0070457).
Regarding claim 9, Sakaizawa et al teaches substantially the claimed image recording apparatus (figs.1,2) including a controller (50 fig.4) and the first conveyance path (conveyance path including 19a+G10+19h fig.1).
Sakaizawa et al does not explicitly teaches a sheet sensor and a display and the functions claimed that is wherein the sheet sensor is configured to output a sheet signal having a different level depending on whether a sheet exists at a particular position in the first conveyance path; a display; and controller configured to: determine, based on the sheet signal, whether a sheet is jammed in the first conveyance path; in response to determining that a sheet is jammed in the first conveyance path, output, to the display, image data indicating a warning of whether to stop an operation of the second print engine; and control the display to display an image indicating the warning based on the image data.
Okuda et al teaches image recording apparatus (figs.1,15) including a sheet sensor (1221,1222,1224 fig.15) that outputs a sheet signal depending on whether a sheet exists at a particular position in conveyance path (figs.15,17; paragraph 0050,0070,0072,0075); a display (1232 fig.15); and controller (1202,1208,1231,1209, 1203 fig.15) configured to control all operations and elements of the image recording apparatus including the sensor (1221,1222,1224 fig.15), display (1232 fig.15), print engine (108-111 fig.15). Okuda et al further teaches determining sheet jam in conveyance path based on sensor signals and controlling the print engine accordingly and putout warning on the display (figs.15,17,18; paragraphs 0057,0072,0074,0075-0079,0081). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify as such to include such sensors, display, and controlling functions in the image recording apparatus of Sakaizawa et al based on the teachings of Okuda et al to enable better management of paper jam situations and to improve controlling of printer elements based on signals from sheet detection sensor. 

Regarding claim 10, Sakaizawa et al as modified by Okuda et al teaches a sheet sensor (1221,1222,1224 fig.15 of Okuda et al as applied to figs.1,2 of Sakaizawa et al above) configured to output a sheet signal having a different level depending on whether a sheet exists at a particular position in the first conveyance path (figs.15,17; paragraph 0050,0070,0072,0075 of Okuda et al as applied to Sakaizawa et al above); 
a drive mechanism (fig.3 of Sakaizawa et al; 1203, 1210,1209 fig.15 of Okuda et al as applied to Sakaizawa et al above) configured to convey the first print engine (108-111 fig.15 of Okuda et al as applied to Sakaizawa et al above) between a print position on the first conveyance path and a retracted position separated from the print position in an intersecting direction intersecting the conveyance direction (repositioning of printhead in paragraphs 0067, 0068, 0069, 0074, 0077, 0079 of Okuda et al as applied to Sakaizawa et al above); and 
a controller (1202,1208,1231,1209, 1203 fig.15 of Okuda et al as applied to Sakaizawa et al above) configured to: determine, based on the sheet signal, whether a sheet is jammed in the first conveyance path; in response to determining that a sheet is jammed in the first conveyance path, output, to the drive mechanism, a drive signal for conveying the first print engine to the retracted position (figs.15,17,18; paragraphs 0057,0072,0074,0075-0079,0081 of Okuda et al as applied to Sakaizawa et al above).

Allowable Subject Matter
Claims 3-8, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853